785 A.2d 428 (2001)
170 N.J. 196
In the Matter of Richard J. CARROLL, an Attorney at Law.
Supreme Court of New Jersey.
December 7, 2001.
ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-276, concluding that RICHARD J. CARROLL of SECAUCUS, who was admitted to the bar of this State in 1970, and who has been suspended from the practice of law since January 3, 2000, pursuant to Orders of the Court filed December 9, 1999, and November 22, 2000, should be suspended from the practice of law for a further period for violating RPC 1.1(a) (gross neglect), RPC 1.4(a) (failure to communicate), RPC 8.1(b) (failure to cooperate with disciplinary authorities) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And RICHARD J. CARROLL having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that RICHARD J. CARROLL is suspended from the practice of law for a period of one year and until the further Order of the Court, effective immediately; and it is further
*429 ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.